Quillian, J. 1.
In a suit on account brought by an insurancs agent against his customer the allegation that the customer is indebted to the insurance agent in a certain sum for an insurance policy issued by a named insurance company is equivalent to an averment that the policy was furnished to the customer by the plaintiff insurance agent, and does not imply that the customer owes the sum claimed to the insurance company.
2. The rule that a real-estate broker must allege in a suit brought to recover his commissions that he is licensed to pursue that vocation is prescribed by Code § 84-1413 and is applicable only to actions instituted by real-estate brokers. No statute requires an insurance agent suing for premiums on a policy furnished to his customers to allege either that he is a licensed insurance agent or that the insurance company from which the policy is procured is qualified to carry on business in this State. Suddath v. Blanchard & Calhoun, 39 Ga. App. 262 (146 S. E. 798); Barlow Guano Co. v. Adair, 29 Ga. App. 644 (3) (116 S. E. 342).
*449Decided February 28, 1956.
D. W. Krasner, Chas. E. Markeles, for plaintiff in error.
3. The defendant’s general demurrer raising the questions disposed of in the foregoing headnotes was properly overruled by the trial judge.
4. The verdict was for the exact amount and not in excess of that for which recovery was sought.
5. The judge of the superior court did not err in affirming the judgment of the trial court from which the case was certioraried.

Judgment affirmed.


Felton, C. J., and Nichols, J., concur.